Citation Nr: 1712995	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-13 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to service connection for sickle cell anemia with residuals including numbness in the left leg and back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty form February 1970 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veteran Affairs (VA) Regional Office in Cleveland, Ohio.  A brief discussion of the procedural history is necessary to clarify the issue on appeal and the actions taken herein. 

In December 2006, the Veteran filed a claim for sickle cell anemia with numbness in the left leg and back pain.  The RO denied this claim in the October 2007 rating decision that forms the basis for this appeal.  The Veteran disagreed, and in a February 2009 rating decision, the RO continued the denial of the numbness in the left leg and back pain claim but did not address the issue of the Veteran's sickle cell anemia claim. 

The claim for service connection for numbness in the left leg and back pain claim reached the Board in February 2011 but was remanded for the provision of a Board Hearing.  In June 2011, the Veteran and his spouse testified before an Acting Veteran Law Judge at a Travel Board hearing at the RO regarding the issue of numbness in the left leg and back pain.  A transcript is of record. 

The numbness in the left leg and back pain claim reached the Board again in September 2011 but was remanded for a VA examination.  The claim was returned to the Board in August 2012 at which time the Board remanded the numbness in the left leg and back pain claim yet again for the provision of an adequate VA examination.  The Board also determined that the Veteran filed a timely notice of disagreement for his service connection for sickle cell anemia claim.  Accordingly, the Board took jurisdiction over that claim and remanded it for the issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

The RO issued a statement of the case on the issue of entitlement to service connection for sickle cell anemia in November 2014 and the Veteran perfected his appeal as to this issue in January 2015. 

In a July 2016 decision, the Board noted that the previous VLJ before whom the Veteran testified was no longer with the Board, and remanded both the claim for service connection for sickle cell anemia and the claim for numbness in the left leg and back pain to the RO to schedule the Veteran for a new hearing pursuant to his May 2016 request. 

The Veteran and his spouse testified regarding the issues of entitlement to service connection for sickle cell anemia and entitlement to service connection for numbness in the left leg and back pain, before the undersigned Veterans' Law Judge during a December 2016 Videoconference Hearing (VCH).  A transcript is associated with the record. 

Because the issues of entitlement to service connection for sickle cell anemia and, for numbness in the left leg and back pain arose at the same time, and from the same underlying claim, and because, as will be discussed, the evidence reflects that the leg and back pain is residual of the Veteran's sickle cell disability, the Board has recharacterized the appeal as a single issue, as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's congenital sickle cell disease with numbness in the left leg and back pain first manifested during his active duty service. 




CONCLUSION OF LAW

The criteria for service connection for sickle cell anemia with numbness in the left leg and back pain have been met. 38 U.S.C.A. §§ 1110, 1111, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

Because the Board is granting the claim for service connection for a sickle cell anemia disability, any procedural deficiency is not prejudicial to the Veteran.

II. Analysis

For the following reasons, the Board finds that service connection for sickle cell disease with residuals, including left leg numbness and back pain, is established.

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a). 

As noted in the Veteran's medical records, the Veteran's sickle cell trait is a congenital abnormality.  See March 1970 Medical Board Report.  In general, service connection may not be granted for congenital or developmental defects because they are not considered diseases or injuries for the purpose of service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, when the disease first manifested during service (incurrence), or when it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  Significantly, the Department of Veteran Affairs considers sickle cell anemia to be a congenital "disease."  See VAOPGCPREC 82-90 (July 18, 1990); see also VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section B.6.a. (reflecting that sickle cell disease is a "developmental or hereditary disease . . . [that] may appear in adulthood and [is] capable of improvement or deterioration").

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2014); VAOPGCPREC 3-03 (July 16, 2003).  Only such conditions as are recorded in examination reports are to be considered as "noted."  See 38 U.S.C.A. § 1132 (West 2014); 38 C.F.R. § 3.304(b) (2016).  A history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  See 38 C.F.R. § 3.304(b) (1) (2016).  Indeed, while a history of the pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such condition, such history is to be considered with all other material evidence when determining whether a condition pre-existed active duty service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

In other words, in order to rebut the presumption of soundness at service entry for a condition that is not "noted" at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Jordan v. Principi, 17 Vet. App. 261 (2003).

The Veteran asserts that his currently diagnosed sickle cell disease worsened during his time in active service.  He also contends that he had leg and back pain secondary to his sickle cell disease that initially manifested during service. 

There is no question that the Veteran's sickle cell anemia is a congenital disease which preexisted service.  See Quirin, 22 Vet. App. at 394.  See also March 1970 Medical Board Report; November 2011 C&P Examination (noting sickle cell is a congenital disease); November 2012 C&P Examination (stating that sickle cell is a genetic / congenital condition).  See, too, VAOPGCPREC 82-90 (July 18, 1990).  However, sickle cell was not noted at entry.  The only defects noted on the Veteran's September 1969 entrance exam were a deformed right ring finger and pes planus.  See September 1969 Report of Medical Examination.  See also March 1970 Chronological Record of Medical Care.  The entrance exam explicitly established that "no disqualifying defects or communicable diseases were noted [on] this date".  See September 1969 Report of Medical Examination.  It was also reported that the Veteran did not have a family history of anemia or any other hematologic diseases.  See March 1970 Chronological Record of Medical Care.  

Rather, the Veteran was initially diagnosed with sickle cell anemia during active service when he began experiencing acute abdominal pains.  See March 1970 Chronological Record of Medical Care.  The Veteran was given a bone marrow biopsy as a result of his pain and a subsequent hemoglobin electrophoresis test reflected that he had sickle cell anemia.  See March 1970 Clinical Record.  Due to the sickle cell anemia diagnosis, the Veteran was discharged from active service.  Accordingly, because the sickle cell anemia was not noted on entry, the Board finds that the presumption of soundness attaches.

Furthermore, the Board finds that the presumption of soundness has not been rebutted.  The Medical Board Report notes that the Veteran's sickle cell disease existed prior to service, and was "not aggravated by service," based on the congenital nature of this disease.  See March 1970 Medical Board Report.  However, the Veteran's entrance exam did not show him to have any diseases, defects, or symptoms which would have prevented him from entering service.  The fact that the Veteran began to experience acute epigastric pain during service and was consequently diagnosed with sickle cell anemia indicates a worsening of the sickle cell condition beyond its natural progression.  The mere notion that the disease was "not aggravated by service," without further explanation of his symptoms, does not itself constitute clear and unmistakable evidence showing lack of aggravation, and does not appear consistent with the STRs showing the onset of acute abdominal pain during service.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012). 

Moreover, post-service records confirm the Veteran's assertions that he had no symptoms in the years prior to his military service.  In particular, the November 1970 clinical records from the Cleveland Clinic reflect that the that the Veteran first experienced "epigastric pain, which radiated into his back around the l[eft] side" during his active service and attribute this pain to his diagnosed sickle cell anemia.  See November 1970 Clinical Sheet.  The Veteran further reported that his initially intermittent epigastric symptoms increased in severity following his discharge to the point that he was experiencing "almost daily epigastric pain, sharp in character, starting about 5 minutes after a meal and not relieved by anything."  Id.  See also White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements made for purposes of medical treatment may be afforded greater probative value because there is a motive to tell the truth to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting the enhanced probative value of contemporaneous evidence).

There is also no evidence that the onset of acute epigastric pains during service represented a natural progression of the condition.  The VA examiner who authored the November 2011 and November 2012 VA examinations noted that the Veteran had leg pain as a child, was found to have a sickle cell disease once he was in service, and has had progressive and continued symptoms, including leg and back pain, since service.  He therefore determined that this condition was unrelated to the Veteran's time in service and was not aggravated by active service.  See November 2012 VA examination.  However, the examiner improperly based his opinion merely on the determination that sickle cell disease is a congenital disease of hereditary origin, without addressing the medical and lay evidence that the Veteran was found to be in suitable physical condition during his entrance examination and only began manifesting sickle cell related symptoms, including epigastric pain, during active service.  See, e.g. June 2011 BVA Hearing; December 2016 BVA Hearing (asserting that the Veteran began feeling sick after his flight to the Great Lakes and during his first few weeks of training).  See also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  As these medical opinions fail to account in any meaningful way for the onset of the Veteran's epigastric symptoms during service, the Veteran's lay assertions, and the medical evidence indicating the absence of symptoms and diagnoses prior to service, they lack probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

Accordingly, as the Veteran's sickle cell disability was essentially asymptomatic prior to his entry onto active duty, and in light of the onset of symptoms during his active service, there is no clear and unmistakable evidence showing that his sickle cell disease was not aggravated in service beyond its natural progression.  See June 2011 BVA Hearing.  See also 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096 (establishing that the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service).

Because there is no clear and unmistakable evidence of lack of aggravation, the presumption of soundness is not rebutted.  See id.  If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  See Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence); Gilbert v. Shinseki, 26 Vet. App. 48, 53 (citing Horn v. Shinseki, 25 Vet. App. 231, 236).  Accordingly, the Board finds that the Veteran's sickle cell disease was incurred in service.

The record shows that the Veteran was diagnosed in service with sickle cell anemia, which resulted in the residual symptomatology including of leg and back pain.  See, e.g., February 1977 Clinical Sheet, August 1973 Emergency Department Record, November 2012 C&P Exam (finding that the leg and back pain was the result of the effect of Veteran's sickle cell diseases, which causes "microvascular damage such that the patient suffers bone infarcts in the large bones of the body, this affects the back and legs and manifests as pain.").  Following his separation from service, the Veteran has retained a diagnosis of sickle cell anemia and has continued treatment for his sickle cell disease, manifested by pertinent symptomatology including leg and back pain.  See e.g. November 2012 C&P Exam.  Accordingly, there is no question that the Veteran's current sickle cell disease is the same disability with which he was diagnosed in service.  The Board thus finds that the current disability and nexus elements are satisfied.  See Holton, 557 F.3d at 1366.

Accordingly, resolving reasonable doubt, service connection sickle cell anemia and any residuals, including leg numbness and pain, is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for sickle cell anemia disease with any residuals, including numbness in the left leg and back pain, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


